Proceeding pursuant to CPLR article 78 to review so much of a determination of respondent, dated February 26, 1976 and made after a hearing, as found that petitioner had violated a certain provision of the rules and regulations of the Nassau County Police Department and fined him five days’ pay. Determination confirmed insofar as reviewed and proceeding dismissed on the merits, with $50 costs and disbursements. Based upon the testimony of the complainant, and upon the petitioner’s own testimony, there is substantial evidence to support a finding that the petitioner used abusive language in violation of the rules and regulations of the Nassau County Police Department. Cohalan, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.